IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON
                                   DIVISION ONE


STATE OF WASHINGTON,                                                                      )   No. 79650-0-I
                                                                                          )
                                         Appellant,                                       )   UNPUBLISHED OPINION

                           v.                                                             )
                                                                                          )
STEVEN KEZA,                                                                              )
                                                                                          )
                                         Respondent.                                      )   FILED: March 23, 2020
_______________________________________________________________________________________   )
               ANDRUS, J             —   The State appeals the trial court’s decision to suppress drug

  evidence found during a search of Keza incident to his arrest. It argues that the

  court erred in concluding that the police officer’s encounter with Keza, although

  initially justified as a social contact, evolved into an unlawful seizure when the

  officer asked Keza for his name. Although we agree with the State that a police

  officer may ask someone their name without turning the contact into a seizure, we

  nevertheless affirm the suppression of the evidence on alternative grounds.

                                                                            FACTS

               Around midnight on September 14, 2018, Snohomish County Sheriff

  Deputy Patrick McGrath was on patrol along Highway 99 in Lynnwood when he

  saw an adult male, later identified as Steven Keza, and an adult female sitting on

  a public sidewalk next to a restaurant in a strip mall. The restaurant, closed at the
    No. 79650-0-1/2

time, had a sign in the window that read “No Trespassing.” Other businesses in

the strip mall were open.

          Deputy McGrath testified that he decided to conduct a Terry1 stop because

he suspected Keza and his companion of drug activity. Deputy McGrath parked

his marked patrol car and approached the two because it was so late, because he

was aware of the “No Trespassing” sign, and because he knew that drug

paraphernalia had previously been found in the bushes close to where they were

sitting. Deputy McGrath asked Keza and his companion what they were doing and

mentioned something to them about the “No Trespassing” sign. Keza told Deputy

McGrath that they were merely charging a cell phone. Deputy McGrath saw a cord

plugged into an electrical outlet on the outside of the building. Deputy McGrath

saw nothing to make him suspect that Keza or his companion were under the

influence of drugs or alcohol.

          Deputy McGrath then asked Keza his name. Keza identified himself as

“Steve Worley.” When Deputy McGrath communicated this name to the police

dispatcher, he found no record of a Steve Worley. Deputy McGrath accused Keza

of lying about his identity, at which point Keza admitted that his name was Steve

Keza and that there was a warrant out for his arrest. Deputy McGrath did not arrest

Keza on this warrant because he learned it was “non-extraditable.”2 Instead,


1   Terryv. Ohio, 392 U.S. 1,88 S. Ct. 1868,20 L. Ed. 2d 889 (1968).
2 A non-extraditable warrant is an arrest warrant for a misdemeanor offense or a failure to appear
in court on that misdemeanor offense issued by a court in another jurisdiction within the state. State
v. Balch, 114 Wash. App. 55, 56, 55 P.3d 1199 (2002). A police officer has the legal authority to
arrest someone on an outstanding warrant from another county, and a search incident to such an
arrest is lawful. jçj.~ at 61. Deputy McGrath did not arrest Keza on the non-extraditable arrest
warrant, and the State never argued that the search incident to arrest was lawful because of the
existence of this warrant.
                                                -2-
No. 79650-0-1/3

Deputy McGrath arrested Keza for providing false information to a police officer

and for trespass.

       During a search incident to arrest, Deputy McGrath found small bags of both

methamphetamine and cocaine in Keza’s pockets.            The State subsequently

charged Keza with one count of possessing a controlled substance. The State did

not charge him with the alleged crimes that led to his arrest.

       Keza moved to suppress the evidence that Deputy McGrath found during

the search, arguing that his seizure was unlawful. After a suppression hearing, the

trial court concluded that Deputy McGrath’s interaction with Keza was a social

contact that became a seizure at the time Deputy McGrath asked Keza his name.

In its written findings of fact and conclusions of law the court stated that Deputy

McGrath did not have any basis to ask Keza for his name because “[Deputy

McGrath] did not perceive Mr. Keza to be under the influence or to exhibit any

suspicious behavior.”     The court ruled the seizure was not supported by

reasonable suspicion and granted Keza’s motion to suppress. Because the court’s

ruling on the motion to suppress effectively terminated the State’s case, it

dismissed the charges against Keza with prejudice.

      The State appeals the order suppressing the evidence and dismissal of the

charge. It contends that the trial court correctly concluded that the interaction

between Deputy McGrath and Keza was a social contact but erred in concluding

that McGrath had to have a basis for requesting Keza’s name during that contact.

The State argues, alternatively, that even if Deputy McGrath’s interaction became

a seizure, the court erred in concluding he lacked a reasonable suspicion that Keza


                                        -3-
No. 79650-0-1/4

was engaging in criminal activity and that the detention and arrest were justified

based on Keza’s trespass and theft of a business’s electricity.

                                    ANALYSIS

      At issue in this appeal is whether Deputy McGrath’s interaction with Keza

was a “social contact” or a seizure, and whether the seizure, if any, was lawful.

       Keza contended below that Deputy McGrath conducted an unlawful

investigative detention under Terry. The State conceded that the encounter was

an investigative detention but argued that it was supported by reasonable

suspicion. The trial court concluded that Deputy McGrath “did not have facts

sufficient to conduct a Terry stop,” but appears to have disagreed with the State

and Keza that the seizure occurred at the inception of the interaction. The trial

court appears to have concluded that the initial encounter was a social contact that

evolved into a seizure when Deputy McGrath asked Keza his name:

             While a social contact may include asking an individual for
      their name and identification, there were not facts sufficient to take
      that additional step in this case. Mr. Keza was in a public place, open
      to and adjacent to a parking lot. The officer did not perceive Mr. Keza
      to be under the influence or to exhibit any suspicious behavior.

             When the officer learned that Mr. Keza and his companion
      were sitting where they were to charge a cell phone, that should have
      ended the officer’s inquiry.

               The officer did not have a basis to request Mr. Keza’s
       identification.

      The State now argues that the trial court correctly concluded that the

encounter was merely a social contact but nevertheless erred in concluding that

the encounter became a seizure when Deputy McGrath asked Keza his name.

Keza contends that the State cannot advance this argument on appeal because it

                                       -4-
No. 79650-0-1/5

waived the argument below and this waiver led Keza to forego the opportunity to

develop the factual record to establish the coercive nature of Deputy McGrath’s

interaction with him.

        Under RAP 2.5(a), “[t]he appellate court may refuse to review any claim of

error which was not raised in the trial court.” But we have the discretion to consider

for the first time on appeal whether an investigative detention rises to the level of

a seizure. See State v. Cerrillo, 122 Wash. App. 341, 345, 93 P.3d 960 (2004) (State

asserted for first time on appeal that initial stop was not a seizure; court of appeals

exercised discretion to review the issue).       We exercise our discretion under

RAP 2.5(a) to address the State’s argument here in order to correct a legal error

of the trial court.

       Article 1, section 7 of the Washington Constitution protects individuals from

warrantless searches or seizures. State v. Harrington, 167 Wash. 2d 656, 663, 222
P.3d 92 (2009). A seizure under article I, section 7 occurs when, by means of

physical force or a show of authority, an individual’s freedom of movement is

restrained and a reasonable person would not believe he or she is free to leave or

decline an officer’s request for information. State v. Young, 135 Wash. 2d 498, 510,

957 P.2d 681 (1998). The standard is a purely objective one, looking to the actions

of the law enforcement officer.     ki. at 501. And the “reasonable person” test

presupposes an innocent person. Florida v. Bostick, 501 U.S. 429, 438, 111 5.

Ct. 2382, 115 L. Ed. 2d 389 (1991).

        “Whether police have seized a person is a mixed question of law and fact.”

Harrington, 167 Wash. 2d at 662. While “[t]he resolution by a trial court of differing


                                         -5-
No. 79650-0-1/6

accounts of the circumstances surrounding the encounter are factual findings

entitled to great deference        .   .   .   the ultimate determination of whether those facts

constitute a seizure is one of law and is reviewed de novo.” State v. Thorn, 129
Wash. 2d 347, 351, 917 P.2d 108 (1996), overruled on other grounds by State v.

O’Neill, 148 Wash. 2d 564, 62 P.3d 489 (2003). The State has not challenged any of

the trial court’s findings of fact regarding the encounter between Deputy McGrath

and Keza.3 Unchallenged findings of fact following a CrR 3.6 suppression hearing

are accepted as true on appeal. State v. O’Cain, 108 Wash. App. 542, 548, 31 P.3d
733 (2001).

        The trial court concluded that Deputy McGrath’s initial conversation with

Keza was a social contact. We agree with this conclusion. As we recently noted

in State v. Johnson, 8 Wash. App. 2d 728, 735, 440 P.3d 1032 (2019), a “social

contact” merely describes an encounter between police and an individual that does

not amount to a seizure. Article I, section 7 of the Washington Constitution does

not forbid social contacts between police and citizens. Engaging in a conversation

with a defendant in a public place and asking for identification does not, alone,

raise the encounter to an investigative detention. Young, 135 Wash. 2d at 511. Police

do not need an articu table suspicion of wrongdoing to start a conversation and to

ask for identification. ki.

        But an encounter that begins as a social contact may evolve into a seizure

when the cumulative weight of the circumstances leads from one conclusion (no


~ The State assigned error to a part of Finding of Fact 3, in which the trial court found that Keza’s
cell phone charger cord “was plugged into an open and available outlet on the exterior of the
building.” The State only assigned error to this finding “to the extent ‘available’ implies the use was
authorized by the owner.”
                                                     -6-
No. 79650-0-1/7

seizure) to the other (seizure). Johnson, 8 Wash. App. 2d at 737, fn. 2; see also

United States v. Mendenhall, 446 U.S. 544, 554-55, 100 S. Ct. 1870, 64 L. Ed. 2d
497 (1980) (permissible social contact may be transformed into impermissible

warrantless seizure depending on threatening presence of officers, display of a

weapon, physical touching of the citizen, or the use of language or tone of voice

indicating compliance with officer’s request might be compelled).

       Under the circumstances here, we disagree with the trial court that by

asking Keza his name, Deputy McGrath converted this social contact into a

seizure. In Thorn, our Supreme Court rejected the notion that a police officer who

approached the defendant and asked “where is the pipe?” had seized the

defendant. 129 Wash. 2d at 352. It reasoned that merely striking up a conversation

and asking a single question did not, under the circumstances of that case, create

a coercive environment. k~. By analogy here, approaching Keza, asking him what

he was doing, and asking him his name was no more coercive than was the act of

asking Thorn about the location of his pipe.

      Certainly, demanding to see a driver’s license or identification card can

convert a social contact into a seizure. See Johnson, 8 Wash. App. 2d at 744-45

(suggesting a vehicle in which the defendant sat had been stolen and demanding

to see the defendant’s driver’s license became “the tipping point at which the

weight of the circumstances transformed a simple encounter into a seizure”). But

Deputy McGrath did not demand that Keza produce a driver’s license or an

identification card. He did not command Keza to do anything. And although Keza




                                       -7-
No. 79650-0-1/8

argues on appeal that Deputy McGrath “accused” him of trespassing, the record

does not support that characterization of the initial conversation between the two.

       Moreover, while Deputy McGrath testified that “from his perspective,” Keza

was not free to leave, the subjective intent of the police to execute a seizure is not

relevant unless that intent is conveyed to the defendant. Mendenhall, 446 U.S. at

554 n. 6; State v. Carriero, 8 Wash. App. 2d 641, 655, 439 P.3d 679 (2019). There

is no evidence that Deputy McGrath told Keza that he could not leave or told him

to wait while he checked on the name Keza provided.

       Under the totality of these circumstances, viewed objectively, Deputy

McGrath’s actions up to the point he asked Keza his name do not warrant the

conclusion that there was a show of authority amounting to a seizure.

       But circumstances then quickly changed. After Keza provided a fake name,

Deputy McGrath “ran it through   .   .   dispatch” and learned that there was no record

of any individual by that name in the system. Deputy McGrath assumed that Keza

had lied to him so he went back to “call[] him on it” and said “I believe you are lying

to me.” When Keza admitted that he had provided a fake name, Deputy McGrath

arrested him for “providing false information” and for trespass.

       Although it is quite possible that the officer’s act of accusing Keza of lying

to him was sufficient to convert this encounter into a seizure, we need not reach

that issue because there is no question that Keza’s arrest became the

“quintessential seizure of the person.” Thorn, 129 Wash. 2d at 356 fn. 7 (quoting

United States v. Hodari, 499 U.S. 621, 624, 111 S. Ct. 1547, 113 L. Ed. 2d 690

(1991)).


                                            -8-
No. 79650-0-1/9

        The State argues that the seizure and arrest were justified because Deputy

McGrath had both reasonable suspicion to believe, and probable cause to

conclude, that Keza was committing the crimes of trespass and theft of services

under RCW 9A.56.020(1)(a) and 9A.56.010(10).4 We disagree.

        An investigative Terry detention, based on less evidence than needed to

make an arrest, requires “specific and articulable,” objective facts that give rise to

a reasonable suspicion that the individual has been involved in a crime. State v.

Dorey, 145 Wash. App. 423, 429, 186 P.3d 363 (2008). The trial court concluded

that Deputy McGrath lacked a reasonable suspicion that Keza had committed

trespass. We review this decision only to determine if the findings of fact support

its conclusions of law. State v. Mendez, 137 Wash. 2d 208, 214, 970 P.2d 722 (1999),

overruled on other grounds by Brendlin v. California, 551 U.S. 249, 127 S. Ct.
2400, 168 L. Ed. 2d 132 (2007).

        Probable cause to make a warrantless arrest exists when the facts and

circumstances within the arresting officer’s knowledge are sufficient to warrant a

person of reasonable caution to believe that an offense has been committed. State

v. Perez, 5 Wash. App. 2d 867, 871-72, 428 P.3d 1251 (2018). Whether evidence

meets the probable cause standard is a question of law we review de novo. In re

Detention of Petersen, 145 Wash. 2d 789, 799, 42 P.3d 952 (2002).

        Deputy McGrath had neither reasonable suspicion to detain Keza nor

probable cause to arrest him for criminal trespass. A person commits the crime of



~ The State does not contend on appeal that Deputy McGrath had probable cause to detain or
arrest Keza for making a false or misleading statement to a public servant, a gross misdemeanor
under RCW 9A.76.175. We therefore do not address this issue.
                                             -9-
No. 79650-0-1/10

trespass when he enters the premises of another without express or implied

permission. RCW 9A.52.070, .080. Under RCW 9A.52.090(2), it is a defense to

the crime of trespass if the premises are open to the public and the defendant was

complying with all lawful conditions imposed on access to the premises. It is also

a defense if the defendant reasonably believed the owner of the premises would

have licensed him to remain there. RCW 9A.52.090(3).

       As the trial court found, “the area where Mr. Keza and his companion were

located was a sidewalk that was open and accessible to the public.”            Keza

presented evidence that there were no visible restrictions on sitting on the

sidewalk. He also presented evidence that some of the businesses in the strip

mall were open at the time of his arrest. Although there was a “No Trespass” sign

in the restaurant window, the trial court found that there was nothing to suggest
the sign extended to the public sidewalk outside that business. It found that “where

there is an open and unsecured outlet on the outside of the building that the

observer wants to use for the purpose of charging their cell phone,” it made it less

likely that Keza was there without permission. The State. has not challenged this

finding on appeal.

      The case on which the State relies, State v. Bellerouche, 129 Wash. App. 912,

120 P.3d 971 (2005), is clearly distinguishable.     In that case, a Federal Way

apartment complex contacted the police to assist it in removing trespassers from

its property. jç~ at 913. Bellarouche had been given, on two occasions, permanent

notices of trespass ordering him to stay away from the complex. ~ at 913-14.

The manager notified police that three high school students, including Bellerouche,


                                       -10-
No. 79650-0-I/Il

were trespassing.     ki.   Bellerouche was arrested, charged, and convicted of

second degree criminal trespass. ~ç[~ at 915. We affirmed his conviction on appeal.

        But Bellerouche, unlike Keza, had prior notice that he was not permitted to

be present on the apartment’s premises. And Keza, unlike Bellerouche, was sitting

on a public sidewalk. There was no indication that anyone from the strip mall or

the restaurant had called the police to complain about trespassers or that anyone

had asked the police to remove Keza or his companion. And there was no sign

indicating that sitting on the public sidewalk or using the electrical outlet next to the

restaurant was forbidden. Bellerouche does not support the State’s argument

here.

        Deputy McGrath had insufficient information from which to suspect or

conclude that Keza lacked permission to sit on the public sidewalk. The facts

known to Deputy McGrath at the time of the arrest were insufficient to lead a

reasonable officer to conclude that Keza had committed the crime of trespass.

        Nor did Deputy McGrath have reasonable suspicion or probable cause to

arrest Keza and his companion fortheft of electricity. Under RCW 9A.56.020(1)(a),

theft requires proof that a defendant wrongfully obtained or exerted unauthorized

control over the property or services of another. While electricity is property that

can be stolen as “services of another,” under RCW 9A.56.010(10), Deputy

McGrath had no basis for concluding that Keza’s use of an unsecured electrical

outlet in a strip mall to charge a cell phone was wrongful or unauthorized. Deputy

McGrath had no evidence to whom the electrical outlet belonged or from whom

Keza was purportedly taking electricity. Although the State seems to assume the


                                         -11-
No. 79650-0-1/12

outlet belonged to the owner of the closed restaurant, there is nothing to suggest

Deputy McGrath had any reason to believe this to be true. And Deputy McGrath

certainly did not indicate that he suspected Keza of stealing electricity and did not

base the arrest on that alleged crime.

       Based on the record before us, we conclude that the State lacked both

reasonable suspicion to detain Keza and probable cause to arrest him for the two

crimes it identified on appeal. The search incident to his arrest was therefore

unlawful.

       Although we affirm on different grounds, the trial court properly suppressed

the evidence and dismissed the charge against Keza. See State v. Morales, 173
Wash. 2d 560, 580, 269 P.3d 263 (2012) (our court has duty to affirm if judgment of

trial court can be sustained on any ground, whether based on the ground stated

by the trial court or not).




WE CONCUR:                                                       (,)




                                         -   12-